Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. No Information Disclosure Statement (IDS) has been filed at this time.  
Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One -Claims 1-16 are directed to a method for using experimentation and optimization including historical data from past experiments, claims 17- 18 are directed to a system for using experimentation and optimization including historical data from past experiments, and claims 19-20 are directed to an article of manufacture for using experimentation and optimization including historical data from past experiments which are a statutory category.
Step 2A, Prong One – Claim 1 recites a method for using experimentation and optimization including historical data from past experiments, Claim 17 recites a system for using experimentation and optimization including historical data from past experiments and Claim 19 recites an article of manufacture for using experimentation 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform each step. The computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field of knowledge based modeling. The claim is directed to an abstract idea. 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “memory”, “processor”, “computer-readable program code”,  “and “computer-readable program medium”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  With regards to storing historical data and step 2B, it is generic computer functionality – see MPEP 2106.05(d)(II) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. 
Dependent Claims 2- 16, 18 and 20 recite the additional limitations of utilizing the estimate of the distribution to perform analyses of experiments; calculating a posterior of the experimental effects using the estimate of the distribution as a prior distribution; the estimate or the distribution is computed using maximum a posterior values, a mean of the posterior, a mean of the posterior, probability distribution of a transformation of the data, etc. ; calculating the estimate of the distribution conditional upon a set of auxiliary attributes of the experiment or a visitor, wherein an auxiliary attribute corresponds to a customer; a posterior is computed using a probability distribution of a transformation of the data, and wherein the transformation is one of a maximum likelihood estimate transformation, or summary statistic transformation; automatically terminating the experiments or adjusting traffic allocation in the experiments.; the experiments are terminated when a posterior probability that a variant is best exceeds a specified value; traffic allocation rates are adjusted using the experiment's posterior distribution;  traffic allocation rates to each variant are altered to be proportional to a probability that an arm is best; traffic allocation rates to each variant are set; experiments comprise online experiments for selecting user preferences of web page presentation options; and further narrowing the abstract idea.  These recited limitations in the dependent claims do not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exceptions in Claims 1, 17 and 19.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 11,  17 and 19-20 are rejected under 35 U.S.C. 102a(1) as being
anticipated by Schroff et al., US Publication No. 20160004987A1 [hereinafter
Schroff].
Regarding Claim 1, Schroff specifically teaches
A computer implemented method, comprising: storing historical data from experiments. generating, using the historical data, an estimate or a distribution of experimental effects given the historical data.  (Schroff Par. 27- “In the FIG. 3A a conventional predictive analytics approach is shown in which a past data (Y) may be modeled using the predictive model (M). The past data (Y) is also referred as a real data or an experimental data throughout the specification. Further, the predictive model (M) may generate a distribution P (y|M) which may be used as a predictor for future values. For example, suppose the past data (Y) captures part failures over a time in a population of vehicles in the field, the part failures may be modeled using a Weibull distribution, using which an expected number of failures in the future can be computed using the distribution P (y|M). "; Par. 6-"In one implementation, a system for executing prescriptive analytics is disclosed. The system comprises a processor and a memory coupled to the processor for executing a plurality of modules stored in the memory.”)

Regarding Claim 2, 
The method of claim 1 further including: utilizing the estimate of the distribution to perform analyses of experiments.  (Schroff Par. 27- “In the FIG. 3A a conventional predictive analytics approach is shown in which a past data (Y) may be modeled using the predictive model (M). The past data (Y) is also referred as a real data or an experimental data throughout the specification. Further, the predictive model (M) may generate a distribution P (y|M) which may be used as a predictor for future values. For example, suppose the past data (Y) captures part failures over a time in a population of vehicles in the field, the part failures may be modeled using a Weibull distribution, using which an expected number of failures in the future can be computed using the distribution P (y|M)."; Par. 3-" Most of the data analytics techniques are based on predictive analytics. In the predictive analytics, by performing statistical analysis of historical or past data probable future possibilities can be predicted for an event or situation occurring in a business environment.”)
Regarding Claim 3, 
The method of claim 2 further including: calculating a posterior of the experimental effects using the estimate of the distribution as a prior distribution.  (Schroff Par. 30- “Further, the past data (Y) may be monthly sales data (in this case), whereby by modeling the monthly sales data, expected future sales can be forecasted using the predictive model (M). Also, the predictive model (M) results in a distribution P (y|x, M) can be used to estimate one component of y, which may be a sales quantity, from other elements such demographics, etc. as well as quoted price x. Considering a case in which the monthly sales data i.e., Y includes how much an item/product is sold to the customer (i.e., y.sub.s), as well as their (customer's) demographic profile (i.e., y.sub.d), so that y=[y.sub.s+y.sub.d]. Based on the monthly sales data, a posterior distribution may be estimated as P (y.sub.s|y.sub.d, x, M).”)
Regarding Claim 11, 
Schroff teaches the method of claim 2, further including… and
automatically terminating the experiments or adjusting traffic allocation in the experiments. (Schroff Par. 40- “Thus, iterations may be performed until the predefined condition is met or achieved. Alternatively, the iterations may be stopped when the objective function cannot be further optimized.”)

Regarding Claim 17, Schroff specifically teaches
An apparatus comprising a memory and a processor, wherein the memory stores computer-readable program code and the processor is configured to read from the memory and execute the code to implement a method, comprising: storing historical data from experiments; and generating, using the historical data, an estimate of a distribution of experimental effects given the historical data.  (Schroff Par. 27- “In the FIG. 3A a conventional predictive analytics approach is shown in which a past data (Y) may be modeled using the predictive model (M). The past data (Y) is also referred as a real data or an experimental data throughout the specification. Further, the predictive model (M) may generate a distribution P (y|M) which may be used as a predictor for future values. For example, suppose the past data (Y) captures part failures over a time in a population of vehicles in the field, the part failures may be modeled using a Weibull distribution, using which an expected number of failures in the future can be computed using the distribution P (y|M). "; Par. 6-"In one implementation, a system for executing prescriptive analytics is disclosed. The system comprises a processor and a memory coupled to the processor for executing a plurality of modules stored in the memory.”)
Regarding Claim 19, Schroff specifically teaches
A computer-readable program medium having code stored thereon, the code, when executed by a processor, causing the processor to implement an online user interaction experiment, the code comprising: code for storing historical data from experiments; and code for generating, using the historical data, an estimate of a distribution of experimental effects given the historical data.  (Schroff Par. 6- “In one implementation, a system for executing prescriptive analytics is disclosed. The system comprises a processor and a memory coupled to the processor for executing a plurality of modules stored in the memory. The plurality of modules comprises a simulating module, a predicting module, a determining module, and iterative module."; Par. 8-"Yet in another implementation a non-transitory computer readable medium embodying a program executable in a computing device for executing prescriptive analytics is disclosed. ";  Par. 27-"In the FIG. 3A a conventional predictive analytics approach is shown in which a past data (Y) may be modeled using the predictive model (M). The past data (Y) is also referred as a real data or an experimental data throughout the specification. Further, the predictive model (M) may generate a distribution P (y|M) which may be used as a predictor for future values. For example, suppose the past data (Y) captures part failures over a time in a population of vehicles in the field, the part failures may be modeled using a Weibull distribution, using which an expected number of failures in the future can be computed using the distribution P (y|M).”)
Regarding Claim 20, 
Schroff teaches 
The computer-readable program medium of claim 19, wherein the code further comprises code for automatically terminating the experiments or adjusting traffic allocation in the experiments based on the estimate of the distribution. (Schroff Par. 40- “Thus, iterations may be performed until the predefined condition is met or achieved. Alternatively, the iterations may be stopped when the objective function cannot be further optimized.”)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 7-10 and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Schroff et al., US Publication No. 20160004987A1 [hereinafter Schroff] in view of Shahriari et al. , Taking the Human Out of the Loop: A Review of Bayesian Optimization, IEEE, 10 December 2015, Page(s): 148 - 175 [hereinafter Shahriari}.
Regarding Claim 4, 
Schroff teaches the method of claim 3, … and generating distribution (Par.27) and the feature is expounded upon by the following feature taught by Shahriari:
wherein the estimate or the distribution is computed using maximum a posterior values. (Shahriari Pg. 163- “The simplest approach to tackling (50) is to fit the hyperparameter to observed data using a point estimate Θn ML or Θn MAP , corresponding to type II maximum likelihood or maximum a posteriori estimates, respectively.  The posterior is then replaced by a delta measure at the corresponding Θn which yields 
    PNG
    media_image1.png
    89
    255
    media_image1.png
    Greyscale
 (52) The estimators Θn ML and Θn MAP can be obtained by optimizing the marginal likelihood or the unnormalized posterior, respectively/”
Schroff and Shahriari are directed to big data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff to calculate distribution utilizing multiple techniques, as taught by Shahriari, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff with the motivation of marginalizing uncertainty utilizing Bayesian optimization (Shahryar Pg. 163).

Regarding Claim 5, 
Schroff teaches the method of claim 3, … and generating distribution (Par.27) and the feature is expounded upon by the following feature taught by Shahriari:
wherein the estimate or the distribution is computed using a mean of the posterior.. (Shahriari Pg. 157- “Let Dn denote the set of observations
and x denote an arbitrary test point. As mentioned when kernelizing linear regression, the random variable fðxÞ conditioned on observations Dn is also normally distributed with the following posterior mean and variance functions:
...and variance evaluated at any point x represent the model’s prediction and uncertainty, respectively, in the objective function at the point x.  These posterior functions are used to select the next query point xnþ1 as detailed in Section IV.”
Schroff and Shahriari are directed to big data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff to calculate distribution utilizing multiple techniques, as taught by Shahryar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff with the motivation of marginalizing uncertainty utilizing Bayesian optimization (Shahryar Pg. 163).
Regarding Claim 7, 
Schroff teaches the method of claim 1, … and generating distribution (Par.27) and the feature is expounded upon by the following feature taught by Shahriari:
wherein the estimate of the distribution is computed using a probability distribution of a transformation of the data, and wherein the transformation is one of a maximum likelihood estimate transformation, or summary statistic transformation. (Shahriari Pg. 158- “Conveniently, as long as the kernel is differentiable with respect to its hyperparameters, the marginal likelihood can be differentiated and can therefore be optimized in an off-the-shelf way to obtain a type II maximum likelihood (MLII) or empirical Bayes estimate of the kernel parameters. "; Pg. 160-"Improvement-based acquisition functions favor points that are likely to improve upon an incumbent target  . An early strategy in the literature, probability of improvement (PI) [91], measures the probability that a point x leads to an improvement upon. Since the posterior distribution of v ¼ fðxÞ is Gaussian, we can analytically compute this probability as follows: Equ 42); Pg. 166-"These transformations contract portions of the input space, and expand others, which has the effect of decreasing and increasing the length scale in those portions, respectively. The beta warping approach has been shown to be highly effective on several benchmark problems as well as hyperparameter optimization for machine learning models [18], [145].”
Schroff and Shahriari are directed to big data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff to calculate distribution utilizing multiple techniques, as taught by Shahryar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff with the motivation of marginalizing uncertainty utilizing Bayesian optimization (Shahryar Pg. 163).
Regarding Claim 8, 
Schroff teaches the method of claim 1… and
further including: calculating the estimate of the distribution ... (Schroff Par. 16- “In another scenario, for deciding highly personalized pricing strategies, it may be required to know how demand correlates with attributes of the customers, whereby the attributes may be computed by the predictive model. According to embodiments of present disclosure, the prescriptive analytics may be performed in scientific as well as enterprise domain.”; Par. 27- “In the FIG. 3A a conventional predictive analytics approach is shown in which a past data (Y) may be modeled using the predictive model (M). The past data (Y) is also referred as a real data or an experimental data throughout the specification. Further, the predictive model (M) may generate a distribution P (y|M) which may be used as a predictor for future values.”)
Schroff teaches generating distribution (Par.27) and the feature is expounded upon by the following feature taught by Shahriari:
…conditional upon a set of auxiliary attributes of the experiment or a visitor. (Shahriari Pg. 165-166 “It is often the case that some variables will only influence the function being optimized when other variables take on certain values. These are called conditional variables and are said to be active or inactive." See Conditional Spaces.”)
Schroff and Shahriari are directed to big data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff to calculate distribution utilizing multiple techniques, as taught by Shahryar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff with the motivation of marginalizing uncertainty utilizing Bayesian optimization (Shahryar Pg. 163).
Regarding Claim 9, 
Schroff teaches 
The method of claim 8 wherein an auxiliary attribute corresponds to a customer. (Schroff Par. 16- “In another scenario, for deciding highly personalized pricing strategies, it may be required to know how demand correlates with attributes of the customers, whereby the attributes may be computed by the predictive model. According to embodiments of present disclosure, the prescriptive analytics may be performed in scientific as well as enterprise domain.”)
Regarding Claim 10, 
Schroff teaches the method of claim 2… and
wherein a posterior is computed using a probability distribution of a transformation of the data,... (Schroff Par. 29- “It may be noted that the prediction procedure as shown in the FIG. 3A may be formulated as a Bayesian model selection i.e., a most probable predictive model M′ may be chosen for available data Y′. Such predictive models may yield probabilistic predictions of the volume of future failures (y) i.e., P (y|M), using which c(x, y) i.e., the penalty for the over provisioning or the under provisioning for any particular warranty provisioning outlay and the predicted failure volume may be computed. In one example, the predictive model (M) might predict failures for different parts yi, each attracting different penalties for the over provisioning and the under provisioning. Thus, the optimization stage may need to choose the provisioning strategy which may minimize the expected penalties under the distribution P (y|M), i.e., total penalty for all parts at an aggregate level."; Par. 30-"Further, the past data (Y) may be monthly sales data (in this case), whereby by modeling the monthly sales data, expected future sales can be forecasted using the predictive model (M). Also, the predictive model (M) results in a distribution P (y|x, M) can be used to estimate one component of y, which may be a sales quantity, from other elements such demographics, etc. as well as quoted price x. Considering a case in which the monthly sales data i.e., Y includes how much an item/product is sold to the customer (i.e., y.sub.s), as well as their (customer's) demographic profile (i.e., y.sub.d), so that y=[y.sub.s+y.sub.d]. Based on the monthly sales data, a posterior distribution may be estimated as P (y.sub.s|y.sub.d, x, M).”)
Schroff teaches generating distribution (Par.27) and the feature is expounded upon by the following feature taught by Shahriari:
… and wherein the transformation is one of a maximum likelihood estimate transformation, or summary statistic transformation.. (Shahriari Pg. 158 “Conveniently, as long as the kernel is differentiable with respect to its hyperparameters  , the marginal likelihood can be differentiated and can therefore be optimized in an off-the-shelf way to obtain a type II maximum likelihood (MLII) or empirical Bayes estimate of the kernel parameters. "; Pg. 160-"Improvement-based acquisition functions favor points that are likely to improve upon an incumbent target  . An early strategy in the literature, probability of improvement (PI) [91], measures the probability that a point x leads to an improvement upon  . Since the posterior distribution of v ¼ fðxÞ is Gaussian, we can analytically compute this probability as follows: Equ 42); Pg. 166-"These transformations contract portions of the input space, and expand others, which has the effect of decreasing and increasing the length scale in those portions, respectively. The beta warping approach has been shown to be highly effective on several benchmark problems as well as hyperparameter optimization for machine learning models [18], [145].”)
Schroff and Shahriari are directed to big data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff to calculate distribution utilizing multiple techniques, as taught by Shahryar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff with the motivation of marginalizing uncertainty utilizing Bayesian optimization (Shahryar Pg. 163).
Regarding Claim 12, 
Schroff  teaches the method of claim 11 … and
further wherein the experiments are terminated,... (Schroff Par. 40- “Thus, iterations may be performed until the predefined condition is met or achieved. Alternatively, the iterations may be stopped when the objective function cannot be further optimized.”)
Schroff teaches generating distribution (Par.27) and the feature is expounded upon by the following feature taught by Shahriari:
… when a posterior probability that a variant is best exceeds a specified value. (Shahriari Pg. 149 “Fundamentally, Bayesian optimization is a sequential model-based approach to solving problem (1). In particular, we prescribe a prior belief over the possible objective functions and then sequentially refine this model as data are observed via Bayesian posterior updating. The Bayesian posterior represents our updated beliefsVgiven dataVon the likely objective function we are optimizing. Equipped with this probabilistic model, we can sequentially induce acquisition functions n : X7!R that leverage the uncertainty in the posterior to guide exploration.  Intuitively, the acquisition function evaluates the utility of candidate points for the next evaluation of f; therefore, xnþ1 is selected by maximizing n, where the index n indicates the implicit dependence on the currently available data. Here the ‘‘data’’ refers to previous locations where f has been evaluated, and the corresponding noisy outputs.”; Pg 160-“ point. For this criterion, the utility function is simply an indicator of improvement 
    PNG
    media_image2.png
    23
    138
    media_image2.png
    Greyscale
, where the utility function is expressed (and marginalized) with respect to the latent variable v. Therefore, all improvements are treated equal and PI simply accumulates the posterior probability mass above at x.”)
Schroff and Shahriari are directed to big data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff to calculate distribution utilizing multiple techniques, as taught by Shahryar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff with the motivation of marginalizing uncertainty utilizing Bayesian optimization (Shahryar Pg. 163).
Regarding Claim 13, 
Schroff in view of Shahryar teaches the method of claim 11 … 
Schroff teaches generating distribution (Par.27) and the feature is expounded upon by the following feature taught by Shahriari:
wherein the traffic allocation rates are adjusted using the experiment's posterior distribution ,; wherein p represents a distribution function, f is a vector of parameters of interest, x, represents a realization off experimental data and i is an index of past tests, and r(h, Lu) is the prior distribution of 0. (Shahriari Pg. 149 “Fundamentally, Bayesian optimization is a sequential model-based approach to solving problem (1). In particular, we prescribe a prior belief over the possible objective functions and then sequentially refine this model as data are observed via Bayesian posterior updating. The Bayesian posterior represents our updated beliefs -given data on the likely objective function we are optimizing. Equipped with this probabilistic model, we can sequentially induce acquisition functions … that leverage the uncertainty in the posterior to guide exploration. Intuitively, the acquisition function evaluates the utility of candidate points for the next evaluation of f; therefore, xnþ1 is selected by maximizing n, where the index n indicates the implicit dependence on the currently available data. Here the ‘‘data’’ refers to previous locations where f has been evaluated, and the corresponding noisy outputs.""; Pg. 155-"1) Active Learning and Experimental Design: In this setting, we are usually concerned with learning about w, which can be framed in terms of improving an estimator of w given the data. One popular approach is to select points that are expected to minimize the differential entropy of the posterior distribution … i.e., maximize”)
Schroff and Shahriari are directed to big data analytics. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff to calculate distribution utilizing multiple techniques, as taught by Shahryar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff with the motivation of marginalizing uncertainty utilizing Bayesian optimization (Shahryar Pg. 163).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schroff et al., US Publication No. 20160004987A1 [hereinafter Schroff] in view of Arfer et al., Time-Preference Tests Fail to Predict Behavior Related to Self-control, Front. Psychol., 09 February 2017, pgs. 1-13  [hereinafter Arfer}.
Regarding Claim 6, 
Schroff teaches the method of claim 1,… and generating distribution (Par.27) and the feature is expounded upon by the following feature taught by Shahriari:
wherein the estimate or the distribution is computed using a median of the posterior. (Arfer Pg. 4- “We designed the second family, of bisection tests, to adaptively estimate each subject’s 1-month discount factor; that is, the number d ∈ [0, 1] such that dx dollars delivered at one time is worth to the subject x dollars delivered 1 month later. Adaption was accomplished using the probabilistic bisection algorithm (Horstein, 1963; our implementation was based on Waeber, 2013, p. 14), which repeatedly queries at the posterior median (estimated in Bayesian fashion) of an unknown parameter.”)
Schroff and Arfer are directed to data modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff to calculate distribution utilizing multiple techniques, as taught by Arfer, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff with the motivation of estimating in Bayesian fashion (Arfer Pg. 4).
Claims 14- 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroff et al., US Publication No. 20160004987A1 [hereinafter Schroff] in view of Shahriari et al.  Taking the Human Out of the Loop: A Review of Bayesian Optimization, IEEE, 10 December 2015, Page(s): 148 - 175 [hereinafter Shahriari}, and in further view of Natoli et al., US Publication No. 20100100419A1 [hereinafter Natoli].
Regarding Claim 14, 
Schroff in view Shahriari teaches the method of claim 11 … but fails to teach the following feature taught by Natoli:
further wherein the traffic allocation rates to each variant are altered to be proportional to a probability that an arm is best. (Natoli (Specification Par. 27 states through the use of a pseudo-random number generator) to one of several variants (also known as arms of the experiment) of the default user experience.) Par. 50- “For five content elements, each having four variations, the number of possible combinations is 1024. In view of this, a full factorial experiment can produce more combinations than reasonable for purposes of experimentation--i.e., the time required to satisfy the sampling requirements may be unacceptably long, given the rate of "hits" to a website."; Par. 77-"In operation, generally speaking, content provider interface 38 may receive experimental definitions from a content provider 14. In one embodiment, for example, a manager user at content provider 14 inputs data relating to past website traffic or samples; from current website traffic in order to determine how to set up and schedule an experiment. Using the experimental definitions, experiment engine 30 designs one or more experiments for a particular set of content. Each experiment: may involve a plurality of content structures or treatments for the content. One of the treatments serves as a control treatment, while the remaining treatments serve as experimental treatments. For each experiment, experiment engine 30 may generate a separate set of experiment rules which dictate how the treatments are delivered during experimentation. These experiment rules are forwarded to allocator module 22.”; Par. 99-“ Model generator 50, which is in communication with data view reader 48, receives the observation data. Model generator 50 transforms the observation data into a format that can be statistically analyzed. Using the observation data, model generator 50 generates one or more behavioral models. These behavioral models may capture the relationship of the incidence of the objective behaviors, the set of controlled content variables (e.g., placement or background color of a banner advertisement), and users 16 to whom content is delivered. Choice models are behavioral in the sense that they describe how the probability of users' choices or decisions (i.e., their behavior) will vary as the levels for any number of variables are manipulated in an experiment.”)
Schroff, Shahriari and Natoli are directed to Bayesian modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff in view of Shahriari to adjust variants within the model, as taught by Natoli, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff in view of Shahryar with the motivation of the selection of treatments to deliver optimized treatments having a greater likelihood of satisfying an objective of the experiment.
 (Natoli Abstract).
Regarding Claim 15, 
Schroff in view Shahriari teaches the method of claim 11 … but fails to teach the following feature taught by Natoli:
further wherein the traffic allocation rates to each variant are set according to: where ai is an allocation for a variant, j is a variable and where j represents an arm of the experiments, " represents the experimental effect for the for jth arm in ith experiment and p represents a probability of interest. (Natoli Par. 61-62- “In one example for a choice model, the unexplained component of user' decision making processes is distributed according to a Gumbel distribution. The deviations of each choice from that distribution sum to zero, and each deviation is independent and has the same variance. This produces a model known as a multinomial logit (MNL) model. For a situation with multiple choices, the MNL model can be expressed as follows: 
P ( i C ) .times. exp ( V i ) j exp ( V j ) , for all j offered in C . ##EQU00001##       In the above equation, V.sub.i and V.sub.j are the values of the ith and jth choice options (actions, choices), exp is the exponential operator (i.e., eV), and C is the set of possible actions or choices.”)
Schroff, Shahriari and Natoli are directed to Bayesian modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff in view of Shahriari to adjust variants within the model, as taught by Natoli, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff in view of Shahryar with the motivation of the selection of treatments to deliver optimized treatments having a greater likelihood of satisfying an objective of the experiment.
 (Natoli Abstract).
Regarding Claim 16, 
Schroff  teaches the method of claim 1 … but fails to teach the following feature taught by Natoli:
wherein the experiments comprise online experiments for selecting user preferences of web page presentation options. (Natoli Par. 34- “To optimize the effectiveness of the structured content, content provider 14 determines its objectives for the associated portal or website in relation to the behavior of users 16 and decides what elements of the communication are relevant or have potential to influence that behavior. For example, content provider 14 may want to optimize its communication to achieve better match between relevant content 15 and user preferences in order to increase return visits of users 16 in general to the portal or website. Content 20 system 10 and communication management system 12 facilitate the identification and specification of the relevant elemental components, the specification of various alternative structures for content (e.g., messages and means of communication), and assign control variables and values to 25 these structures for implementation. "; Par. 53-"Experiment engine 30 may generate designed experiments in a number of ways. For example, experiment engine 30 may include or incorporate various look-up tables, such as, for example, tables published by the U.S. National Bureau of Standards. In addition to tables, designed experiments can be generated using algorithms which, when run, will create the appropriate tables meeting the criteria for which the algorithm is designed. These tables and algorithms can be used to identify appropriate constraints upon behavioral models (described herein). Furthermore, designed experiments can be created by random selection for variable values, or via programmed search algorithms through the full factorial space.”)
Schroff, Shahriari and Natoli are directed to Bayesian modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff in view of Shahriari to adjust variants within the model, as taught by Natoli, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff in view of Shahryar with the motivation of the selection of treatments to deliver optimized treatments having a greater likelihood of satisfying an objective of the experiment.
 (Natoli Abstract).
Regarding Claim 18, 
Schroff teaches the apparatus of claim 17 … but fails to teach the following feature taught by Natoli:
wherein experiments comprise online experiments for selecting user preferences of web page presentation options. (Natoli Par. 34- “To optimize the effectiveness of the structured content, content provider 14 determines its objectives for the associated portal or website in relation to the behavior of users 16 and decides what elements of the communication are relevant or have potential to influence that behavior. For example, content provider 14 may want to optimize its communication to achieve better match between relevant content 15 and user preferences in order to increase return visits of users 16 in general to the portal or website. Content 20 system 10 and communication management system 12 facilitate the identification and specification of the relevant elemental components, the specification of various alternative structures for content (e.g., messages and means of communication), and assign control variables and values to 25 these structures for implementation. "; Par. 53-"Experiment engine 30 may generate designed experiments in a number of ways. For example, experiment engine 30 may include or incorporate various look-up tables, such as, for example, tables published by the U.S. National Bureau of Standards. In addition to tables, designed experiments can be generated using algorithms which, when run, will create the appropriate tables meeting the criteria for which the algorithm is designed. These tables and algorithms can be used to identify appropriate constraints upon behavioral models (described herein). Furthermore, designed experiments can be created by random selection for variable values, or via programmed search algorithms through the full factorial space.”)
Schroff, Shahriari and Natoli are directed to Bayesian modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schroff in view of Shahriari to adjust variants within the model, as taught by Natoli, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Schroff in view of Shahryar with the motivation of the selection of treatments to deliver optimized treatments having a greater likelihood of satisfying an objective of the experiment.
 (Natoli Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20140156231 A1 to Guo et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624